Citation Nr: 1100168	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  07-39 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, 
to include as due to exposure to herbicides. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel

INTRODUCTION

The Veteran had active duty service from March 1964 to March 
1968.
 
This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2007 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in May 2007, a statement of the case 
was issued in October 2007, and a substantive appeal was received 
in December 2007.  The case was previously before the Board in 
February 2010, when it was remanded for further development of 
the evidence and to schedule the Veteran for a hearing.  

In October 2010, the Veteran presented testimony regarding the 
issue on appeal at a Board hearing held at the local RO before 
the undersigned Acting Veterans Law Judge.  The transcript of the 
hearing is associated with the claims file.  Additional evidence 
was submitted at the Board hearing along with a waiver of RO 
consideration of this evidence.  


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of diabetes mellitus, 
type II.

2.  The evidence reasonably establishes that the Veteran had 
temporary duty in Phu Bai, Vietnam in January 1966.


CONCLUSION OF LAW

Service connection for diabetes mellitus, type II, is warranted.  
38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The VCAA applies to the instant claim.  

Inasmuch as the determination below constitutes a full grant of 
the claim, there is no reason to belabor the impact of the VCAA 
on this matter, since any error in notice or assistance is 
harmless.  In May 2006, the Veteran was furnished notice of the 
manner of assigning a disability evaluation and an effective 
date.  He will have the opportunity to initiate an appeal from 
these "downstream" issues if he disagrees with the 
determinations which will be made by the RO in giving effect to 
the Board's grant of service connection.

B. Legal Criteria, Factual Background, and Analysis

The Veteran seeks entitlement to service connection for diabetes 
mellitus, type II, on a presumptive basis as due to exposure to 
herbicide agents during his Army service.  The Veteran contends 
that while he was stationed in Japan he had a temporary duty 
assignment in Phu Bai, Vietnam in early 1966 as part of his 
responsibilities in the Army Security Agency.  

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in the line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty, in active service.  38 
U.S.C.A. §§ 1110, 1131.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For purposes of establishing service connection for a disability 
resulting from exposure to an herbicide agent, a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962 and ending on May 7, 1975, shall be presumed to have been 
exposed during such service to an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during service.  38 U.S.C.A. § 1116(f); 
38 C.F.R. § 3.307(a)(6)(iii).  Service in Vietnam includes 
service in the waters offshore or service in other locations if 
the conditions of service involved duty or visitation in Vietnam.  
38 C.F.R. § 3.313; see also Haas v. Peake, 525 F.3d 1168 (Fed. 
Cir. 2008) (upholding VA's interpretation that service in Vietnam 
requires that a claimant have set "foot-on-land" in Vietnam).

If such a veteran has a disease listed in § 3.309(e) as being 
associated with herbicide exposure, that has become manifest to a 
degree of 10 percent or more at any time after service, with an 
exception not applicable to this case, that disease shall be 
considered to have been incurred in or aggravated by such 
service, notwithstanding that there is no evidence of such 
disease during the period of such service.  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307(a)(6)(ii); 3.309(e).  The list of diseases 
includes type II diabetes.  38 C.F.R. § 3.309(e).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is against 
the claim.  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with all 
reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

In the present case, there is ample evidence showing that the 
Veteran currently has a diagnosis of diabetes mellitus, type II.  
Private treatment records document treatment for this disability.  
Further, an October 2006 VA examination report also shows a 
diagnosis of diabetes mellitus, type II.

Because the Veteran's diabetes mellitus, type II, is an 
enumerated disease associated with herbicide exposure under 38 
C.F.R. § 3.309(e), the Board will next consider whether the 
evidentiary record adequately supports a finding that the Veteran 
had qualifying service in Vietnam.

Review of the record reveals that the RO was unable to confirm 
the Veteran's in-country Vietnam service during a period of 
temporary duty in early 1966.  Indeed, a May 2006 response from 
the National Personnel Records Center (NPRC) indicates that there 
was no evidence in the Veteran's file to substantiate any service 
in the Republic of Vietnam.  Also, service personnel and 
treatment records are devoid of any references to a period of 
temporary duty in the Republic of Vietnam in 1966.  The Veteran 
has contended that his assignment was not documented in his 
service records due to his top secret security clearance.  
Importantly, although the service personnel records do not 
document any service in Vietnam, the records do show that the 
Veteran had top secret security clearance and served in the Army 
Security Agency.  The records also confirm that he was stationed 
in Japan from approximately January 1965 to January 1967.  

Further, in support of his claim, the Veteran submitted a copy of 
an envelope addressed to him at his unit in Japan and forwarded 
to APO U.S. Forces 96308 in January 1966.  The APO number has 
been verified as having been used for delivery to Vietnam.  The 
original envelope was shown to the undersigned at the October 
2010 hearing and the record indicates it was also shown to 
personnel at the RO.  At the Board hearing, the Veteran also 
submitted pictures that he claimed were taken in Vietnam of 
alleged captured weapons and in one of the pictures, there is a 
calendar showing the date of January 1966.  In his hearing 
testimony, the Veteran described the pictures and circumstances 
of his service in Vietnam in detail.  This evidence is both 
credible and probative in determining whether the Veteran had 
temporary duty in the Republic of Vietnam in 1966.

Moreover, the Board has no reason to doubt the credibility of the 
Veteran's testimony regarding the circumstances of his service in 
Vietnam.  Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  

Upon consideration of the foregoing, the Board finds that the 
evidence both for and against the material issue of whether the 
Veteran had in-country service in Vietnam is, at least, in 
relative equipoise and, consequently, resolves reasonable doubt 
in the Veteran's favor in finding that he had qualifying service 
in Vietnam.  Thus, the Veteran is presumed to have been exposed 
to Agent Orange in service.
Accordingly, because he currently suffers from a disease that has 
been identified as associated with herbicide exposure (i.e., 
diabetes mellitus, type II) and is presumed exposed to herbicide 
agents in service during a period of temporary duty in the 
Republic of Vietnam, the Board finds that the Veteran is entitled 
to service connection for diabetes mellitus, type II, on a 
presumptive basis.  38 C.F.R. § 3.309(e).  Therefore, the appeal 
is granted.


ORDER

Service connection for diabetes mellitus, type II is granted.



____________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


